 444DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAWUpon the basis of the foregoing findings of fact, and upon the entire record, Imake the following conclusions of law:1.Respondent is, and at all material times has been, an employer engaged incommerce within the meaning of the Act.2The record does not establish that Respondent has engaged in the unfair laborpractices,or any of them,alleged in the complaint.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law andthe entire record, it is recommended that the Board issue an order dismissing thecomplaint.]'17 In light of my Recommended Order, I find it unnecc«arv to consider Shankle's or theUnion's invocations of the grievance procedure. There has been no arbitrationWhite Furniture CompanyandUnited Furniture Workers ofAmerica,AFL-CIO.Case 11-CA-633.October 25.1966DECISION AND ORDEROn February 24, 1966, Trial Examiner Lowell Goerlich issued hisDecision in the above-named proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take cer-tain affirmative action, as set forth in the attached Trial Examiner'sDecision. The Respondent filed exceptions to the Trial Examiner'sDecision and a supporting brief.'The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the brief, and the entire recordin this case, and hereby adopts only such portions of the Trial Exam-iner'sDecision as are consistent with the following.The facts are basically as stipulated by the parties.2 As describedmore fully in the Trial Examiner's Decision, the Respondent hadgiven its employees a Christmas bonus annually between 1957 and1963. The decision on whether to give a bonus, and the amount anddistribution,was made each year by the Respondent's board ofdirectors.During the period in question, the amounts of all bonuseswere based on a percentage of the Company's profits, and they weredistributed to employees according to seniority. The Union was cer-tified as collective-bargaining representative'epresentative of the Respondent's1The Respondent has requested oral argument.This request is hereby denied becausethe record,the exceptions,and Respondent's brief adequately present the issue, and thepositions of the parties.The General Counsel and the Respondent entered into a written stipulation, andamplified the stipulationorally at thehearing The Union,though not it signatory to thestipulation,was aware of its contents and offered no conflicting evidence161 NLRB No. 23. WHITE FURNITURE COMPANY445employees on October 28, 1964. In contract negotiations beginningNovember 1964, the Union, among other things, proposed an increasein Christmas bonuses. The record does not show the Respondent'sresponse to this proposal. On November 19, the Union asked theRespondent to supply information as to "percentage of profits beforetaxes used to determine the percentage of annual earnings paid toeach seniority group." On January 19 and 27, 1965, the Unionrepeated its request for the percentage of profits used to determinebonuses, asking for this percentage over the previous 5 years, andalso asked for the percentage of earnings paid employees in 1964,broken down by seniority groups, and the amount of bonus paideach bargaining unit employee in 1964.The Union filed an unfair labor practice charge on January 26,1965, alleging that the Respondent's failure to give bonus informa-tion violated Section 8(a) (5) of the Act. On March 17, the Respond-ent informed the Union that it had used 25 percent of "adjustedprofit" before taxes to determine the amount of Christmas bonusesin each of the last 5 years.3 The Respondent also gave the seniority-group breakdowns, the percentages of annual earnings paid asbonuses to members of each seniority grouping, and the amounts ofindividual bonus payments to bargaining unit employees for 1964,as requested. The Union asked on April 15 and 29 for the Respond-ent's "gross profits" before and after taxes for the last 5 years, aswell as its business deductions and "adjustments," e.g., officers' sal-aries and bonuses, depreciation, and a detailed specification of theamount and purpose of such business deductions and adjustments.4The Respondent did not supply this information.The record does not disclose whether, after the Union's originalproposal for an increase, there was any other bargaining about theChristmas bonus, such as a response by the Respondent or anotherproposal by the Union following receipt of new information onMarch 17. The General Counsel and the Union conceded that theRespondent had not claimed during the negotiations that it wasfinancially unable to pay an increased bonus, or to meet any otherunion demand.The Trial Examiner found that the Respondent had violated Sec-tion 8(a) (5) of the Act by refusing to furnish the financial datarequested by the Union on April 15 and 29 pertaining to computa-tion of the Christmas bonus. The bonus was a mandatory subject ofbargaining, he noted, under Board precedent.5 Since the Respondent3Christmas bonuses were paid to employees outside the bargaining unit, as well as tothose within it4The Union also asked for the amount of payments to individual bargaining unit em-ployees for the last 5 years, but the parties stipulated that the Respondent's failure tomeet this request was not at issue in this proceeding.5Niles-Bement-Pond Company,97 NLRB 165. 446DECISIONS OF NATIONAL LABOR RELATIONS BOARDhad used "adjusted profit" in computing bonuses, the Trial Examinersaid the Union needed profit information to do an intelligent job ofbargaining. Thus, according to the Trial Examiner, the requesteddata would enable the Union to know what employees might expectas gross wages, including bonuses, under the system then in effect, andon that basis to decide whether bonuses based on "adjusted profit"were worth keeping in preference to alternative benefits.In excepting to the Trial Examiner's findings, the Respondentargues that it is not obligated to disclose its financial situationbecause it had not claimed financial inability to meet the Union's-demands. The Respondent claims that it fulfilled its obligations bytelling the Union how much bonus each bargaining unit employeehas received and the seniority group breakdown-that is, informationon the amount and distribution of bonuses-and that it had evengone beyond legal requirements by disclosing its formula for deter-mining bonus amounts based on 25 percent of "adjusted profit."We find merit in these exceptions, although, as appears below, we donot reach the question of the Employer's ultimate responsibility todisclose profits under circumstances different from those the recordhere presents.The Board has held that unions have a presumptive right to cer-tain information about unit employees, such as wage rates and thecost of fringe benefits.6 The rule is different for data about theemployer's profits, or other aspects of its financial condition; theunion must show a specific need in each particularcasefor the typeof information.7 An employer may provide the justification forrequiring profit data by his own actions if he claims financial inabil-ity to meet the union's demands, for then the union must know thefacts behind the employer's claim in order to bargain intelligently.8Profit data will not be required merely because it would be "helpful"to the union, however.9 The Board has also declined to require anemployer to give a union such sensitive information as executivesalaries and detailed breakdowns of operating expenses.'°As noted, the Respondent here made no suggestion that it wasunable to pay the increased bonuses asked by the Union. We also note8Whitin Machine Works,108 NLRB1537,enfd. 217 F.2d 593,594 (C.A.4), cert.denied 349 U.S. 905;Sylvania Electric Products,Inc.,154NLRB 1756, enfd.358 F.2d591 (C.A. 1).7Metlox Manufacturing Company,153 NLRB 1388, 1394.8 Truitt Mfg.Co., 351 U.S. 149.e Pine Industrial Relations Committee,118 NLRB 1055, 1061,affd. in relevant partsubnom. Intl.Woodworkers of America [Pine Industrial RelationsCommittee, Inc.] V.N.L.R.B.,263 F.2d 483(C.A.D.C.).ioMetlox Manufacturing Company, supra,footnote7,1394-96.The Board there ap-proved a checkof the employer's books by a union accountant,limitedto thepurposes ofverifying profit and loss figures offered by the employer and determining whether therewere any factors thatwould makA the employer's figures misleading. WHITE FURNITURE COMPANY447that there was no allegation that the Respondent has refused to bar-gain in good faith other than by refusing to give profit information.The sole issue confronting us in this proceeding is whether theRespondent should be required to divulge details about its financialcondition; or, stated differently, whether the Union was preventedfrom bargaining intelligently and effectively because it lacked therequested data. The Union had opened negotiations by asking foran increased bonus. As there is no record of a response by theRespondent, we do not know what position the Respondent wouldtake on bonuses. Without this knowledge, we could do no more thanspeculate on the specific need for the profit data requested by theUnion. Furthermore, the Union asked for, and received, a substantialamount of information about bonuses from the Respondent: the dol-lar amounts of bonuses paid to bargaining unit employees in 1964,the seniority groups into which employees were separated for bonuspurposes, and the percentages of annual earnings paid as bonuses tomembers of each seniority group. Such information clearly wouldgive the Union important evidence as to what future yields it couldexpect under the bonus system then in effect. So far as appears fromthe record, no further bargaining took place after the Union receivedthis information, so that we lack a record of the bargaining resultsthat might have been attained with the available information. It isalso significant that some of the data requested-officers' salaries andbonuses, depreciation, and the like-is the kind of sensitive datawhich, in the absence of a showing of special need, the Board refusesto require an employer to make available to unions, as unions do nothave "the affinity with a company" of a stockholder, despite the factthat poor management might adversely affect the interests of unionmembers."We find on this record that the Union has not established a spe-cific need to know the requested profit data at this time. In makingthis determination, we do not reach the question of the ultimate obli-gation of an employer to provide profit data where Christmas bonusesbear some relation to profits. Here, so far as the record shows, thenegotiations had not matured to the point where the bonus issuewould be clearly defined, and where we could judge whether bargain-ing about bonuses would have been obstructed because of a refusalto supply essential data. Accordingly, in disagreement with the TrialExaminer, we find that the Respondent has not refused to bargainin good faith by failing to provide the full information requested bythe Union.[The Board dismissed the complaint.]11Id.at 1395. 448DECISIONS OF NATIONAL LABOR RELATIONS BOARDTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEOn a charge and amended charges filed by the United Furniture Workers ofAmerica, AFL-CIO,the General Counsel of the National Labor Relations Boardon behalf of the Board by the Regional Director for Region 11 on October 21,1965, issued a complaint and notice of hearing against the White Furniture Com-pany, the Respondent herein. The complaint alleged that the Respondent hadengaged and was engaging in unfair labor practices affecting commerce within themeaning of Section 8(a)(1) and(5) of the National Labor Relations Act, hereincalled the Act.The Respondent filed timely answer to the complaint denying thatithad engaged or was engaging in the unfair labor practices alleged.On the issues framed by the complaint and answer and pursuant to notice, thiscase was heard by Trial Examiner Lowell Goerlich in Graham, North Carolina,on January 11, 1966. At the hearing each party appeared and was afforded fullopportunity to present evidence relevant to the issues,call,examine and cross-examine witnesses,to present oral argument,and to file proposed findings andconclusions,and to file briefs.All briefs have been duly considered by me.The case was submitted to me upon a stipulation of facts executed by the counselfor the General Counsel and the attorney for the Respondent.The Charging Partydid not join in the stipulation,but offered no evidence in conflict with the factsset forth in the stipulation.The sole question before me is whether upon the request of the Union theRespondent Employer was required to furnish United Furniture Workers of America,AFL-CIO,information and financial records pertaining to the computation ofChristmas bonuses paid in the years 1960, 1961,1962, 1963,and 1964, whichbonuses were based upon 25 percent of adjusted profit before taxes.'On the record as a whole, I make the following:FINDINGS OF FACT 21.THE BUSINESS OF THE RESPONDENT COMPANYThe Respondent,White Furniture Company, is now and has been at all timesmaterial herein,a North Carolina corporation with a place of business at Mebane,North Carolina,where it is engaged in the business of manufacturing bedroomand dining room furniture.During the 12 months immediately preceding the filingof the complaint herein, the Respondent purchased and received at its Mebane,North Carolina, plant raw materials valued in excess of $50,000 directly frompoints outside the State of North Carolina.During the same period Respondentmanufactured,sold, and shipped from its Mebane,North Carolina,plant, directlyto points outside the State of North Carolina, finished products valued in excess of$50,000. The Respondent admits and I find that the Respondent is and has beenat all times material herein an employer engaged in commerce within the meaningof Section 2(6) and(7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDUnited Furniture Workers of America,AFL-CIO,hereinafter called the Union,is a labor organization within the meaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. United FurnitureWorkers of America, AFL-CIO,was certified as thecollective-bargaining agent for an appropriate unit of the Respondent's employeeson October 28, 1964. Beginning November 19, 1964, bargaining sessions were heldbetween the Respondent and the Union.The Union,as one of its contract pro-posals, demanded an increase in the Christmas bonus. Since 1957 Respondent'semployees have received a Christmas bonus each year based upon a percentage'Counsel for the Respondent phrases the question as follows"Under the circum-stances of this case,was Respondent guilty of a violation of Section 8(a)(5) of the Actby failing to provide the Union with figures relating to its costs and profits which wererequested by the Union on April 15,1965 "'2My findings of fact are drawn from the stipulation referred to above. WHITE FURNITURE COMPANY449of the Respondent's profits and distributed according to seniority. At the requestof the Union, the Respondent on March 17, 1965, furnished the Union with thefollowing information:1.Twenty-five percent of the Respondent's adjusted profit before taxes was usedto determine the amount of Christmas bonus for 1960, 1961, 1962, 1963, and 1964.The method for determining adjusted profit was not varied in any respect duringthe above-mentioned years.2.The percentage of annual earnings paid to each seniority group for 1964 wasas follows:Percent0-5 years--------------------------------------- 4.945-10 years-------------------------------------- 8.2010 years and over--------------------------------- 10.253.A list of employees showing the amount of Christmas bonus before tax deduc-tions paid to each employee in the bargaining unit for Christmas 1964.On April 15, 1965, orally and on April 29, 1965, in writing, the Union requestedthe following additional information:1.The amount of gross profits before taxes for each of the years 1960, 1961,1962, 1963, 1964.2.The amount of gross profits after taxes for the years of 1960, 1961, 1962,1963, 1964.3.The amount of gross profits after taxes for the years of 1960, 1961, 1962,1963, 1964.4.The amount of gross profits after taxes and business deductions and adjust-ments for 1960, 1961, 1962, 1963, 1964.5.Specification of the allocation of the business deductions and adjustments andamount thereof for 1960, 1961, 1962, 1963, 1964. Such business deductions andadjustments to show the amount allocated for officers salaries and bonuses, plantand equipment, inventory depreciation, and all other business deductions andadjustments.6.Total amounts paid as Christmas bonus to each employee in the bargainingunit for each of the years 1960, 1961, 1962, 1963, and 1964.The Respondent after an exchange of letters refused to furnish the requestedinformation.B. It is well settled that Section 8(a)(5) of the Act imposes an obligation uponan employer to furnish,upon request,all information relevant to the bargainingrepresentative's intelligent performance of its function."Fafner Bearing Company,146 NLRB 1582, 1585. InWhitinMachine Works,108 NLRB 1537, affd.N.L.R.B.v.Whuin Machine Works,217 F.2d 593 (C.A. 4), the Board held that aunion isentitled to such information as is necessary in the exercise of its duties as collective-bargaining representative, and that the withholding of such information is a violationof Section 8(a)(5) of the Act, in that it makes "impossible the full development ofcollective-bargaining negotiations which the Act is intended to achieve." The court,in reviewing the Board's decision, said at page 594, "but we agree with the Boardthat the union, as bargaining agent of the employees was entitled to informationwhich would enable it to properly and understandingly perform its duties as such inthe general course of bargaining and that such information should not necessarilybe limited to that which would be pertinent to a particular existing controversy."Christmas bonus 3 information sought preparatory to entering into contract nego-tiations requested by the Union must be supplied in that such information enablesthe Union "in bargaining negotiations with the Respondent, to properly and intelli-gently perform its duties as bargaining agent of Respondent's employeesWinter Garden Citrus Products Cooperative,116 NLRB 738, 739-740.InPeyton Packing Company, Inc.,129 NLRB 1358, 1363, 1369, an employerwas required to furnish the following data: "(1) Amount of bonus paid employeesin the bargaining unit for the year of 1957; (2) amount paid each individual;(3) system used in computing amounts paid;and (4)same information on amountspaid first half 1958." The Board's Order read in part: "Cease and desist from: .Withholding information on bonus payments andtheir method of computation...."[Emphasis supplied.]8The Board holds that an employer is required to negotiate on the subject matter ofChristmas bonuses.Niles-Bement-Pond Company,97 NLRB 165.264-188-67-vol. 161-30 450DECISIONS OF NATIONAL LABOR RELATIONS BOARDAlthough systems of methods of computing bonuses may differ, bonus paymentsare usually a part of an employer's wage or salary structure .4 In theNiles-Bement-Pond Companycase,supra,bonuses were expressed both in the form of 1 week'spay and as a percentage of each employee's yearly earnings. InPeyton PackingCo., Inc., supra,the bonuses was paid "exclusively out of profit." In the instant casethe bonus took the form of 25 percent of the Respondent's "adjusted profit beforetaxes."The Respondent, by voluntarily and unilaterally choosing this method offixing bonuses,5 caused the kind and amount of deductible items used to reach"adjusted profit" to govern, in part, the gross wages received by its employees. TheRespondent, of course, was free to have chosen another method of computingbonuses which would not have tied bonuses to profits and under such circumstancesinformation and financial records as to its profit computations may not have beensubject to the Union's demand. Where bonuses are tied to profits by reason of theemployer's selection, the union is entitled to such information on profits as willintelligently aid it in the performance of its function as the bargaining representa-tive.The situation would have been no different had the employer tied pieceworkearnings to adjusted profit or calculated wages to be earned in excess of an estab-lished base rate upon a percentage of adjusted profit. In either case the amount ofgross wages would have become so dependent upon profits that to possess a rationalconcept of what an employee might expect as wages,financial information andrecords pertaining to profits would be necessary. To intelligently formulate its wagedemand, the Union must have known the sundry and divers items which were con-sidered in fixing the final bonus amounts payable to each employee so that, there-from, the Union could have learned what an employee might reasonably expect byway of wages in the future. Of paramount consideration, of course, is whether theUnion should accept the bonus based upon a percentage of adjusted profit orwhether it should seek, a bonus computed by some other method. If the amountwhich employees may expect in gross wages is directly related to and dependentupon the amount which employees will receive as bonuses and if the amount whichemployees will receive as bonuses is dependent upon the items which are deductedin the computation of adjusted profit, it follows,a force,that in order for a unionto possess an intelligent understandingof what employees may expectasgrosswages during any given period and to evaluate whether bonuses based upon adjustedprofit are appreciable benefits for the employees it represents, the union would needaccess to information and financial records pertaining to the computation of thebonuses. Otherwise the union would be inhibited in the performance of the bar-gaining duties cast uponit by the Act.Moreover, it may not be gainsaid that a bonus based upon 25 percent of theRespondent's adjusted profit would be more attractive if, for example, entertainmentcostswere not included as deductible items in figuring the adjusted profit or theamount of entertainment costs were minuscule. Thus the importance and value ofthe information sought by the Union and its need to the Union for effectual bar-gaining are patent.Having laid open the subject of adjusted profit for consideration at the bargain-ing table by using adjusted profit as the basis for determining bonuses, the Respond-ent, by its refusal to give the Union the requested information on profits, evidenceda lack of willingness to bargain in good faith and thereby violated Section 8 (a)( 1 )and (5) of the Act. As was said by the Supreme Court inN.L.R.B. v. Truitt Manu-facturing Company,351 U.S. 149, 152:We think that in determining whether the obligation of good-faith bargaininghas been met the Board has a right to consider an employer's refusal to giveinformation about its financial status.The following language of the Board in theNiles-Bement-Pond Company, supra,167,is pertinent.... Respondent'sbonus constitutes "wages" .... The realities of the industrialworld establish,however,that a year-end bonus which has become a part of the em-ployees'wage expectancy, though it may be paid at Christmas and therefore carrywith it a Christmas spirit of gift giving,amounts fundamentally to deferred com-pensation for services performed during the preceding year.5 Each year the board of directors has met and determined whether or not a Christmasbonus would be paid that year, and if so the amount of bonus and method of distributionamong the employees. INTERNATIONAL LONGSHOREMEN'S UNION, LOCAL 13451I find that the Respondent in denying the Union financial records and informa-tion which pertain to the computation of the Christmas bonuses, under the circum-stances described herein, violated Section 8(a)(1) and (5) of the Act.6IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, occurring in connec-tion with the operations of Respondent described in section I, above, have a close,intimate,and substantial relation to trade, traffic,and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYIt having been found that the Respondent refused to bargain with the Union inviolation of Section 8(a)(5) and (1) of the Act by refusing to furnish financialrecords and information pertaining to the computation of Christmas bonuses uponthe request of the Union, it is recommended that it cease and desist therefrom andthat it supply such information to the Union.CONCLUSIONS OF LAW1.The Union is a labor organization within the meaning of the Act.2.The Respondent is engaged in commerce within the meaning of Section 2(6)and (7) of the Act and it will effecuate the policies of the Act forjurisdiction tobe exercised in this case.3.By refusing to bargain in good faith with the Union the Respondent hasengaged in unfair labor practices within the meaning of Section 8(a)(5) and (1)of the Act.4.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and (7) of the Act.[Recommended Order omitted from publication.]6 The statutory "obligation to bargain in good faith includes the duty of the employerto furnish to the Union relevant data to enable the representative effectually to bargainfor the workers."Sinclair Refining Company v. N.L.R.B.,306 F.2d 569, 571 (C.A. 5).International Longshoremen's and Warehousemen's Union, Local13, and International Longshoremen's and Warehousemen'sUnionandPrincess Cruises Co.,Inc.andMarine Cooks andStewards Union,Seafarers InternationalUnion of NorthAmerica,AFL-CIOand Pacific Maritime Association, andJones Stevedoring Company, and Sierra Harbor Terminal Com-pany.Case 21-CD-218.October 25, 1966DECISION AND DETERMINATION OF DISPUTEThis is a proceeding under Section 10(k) of the National LaborRelations Act, as amended, following the filing of charges by Prin-cessCruises Co., Inc.' (hereinafter called the Employer), underSection 8(b) (4) (D). The charges allege that International Long-shoremen's and Warehousemen's Union and its Local 13 (hereinaftercollectively called theRespondent) threatened and coerced the1It was stipulated that Princess Cruises Co.,Inc.,a,Panamanian corporation, andPrincess Cruises Company,aWashington corporation authorized to do business In Cali-fornia,would be treated as a single entity for the purposes of this proceeding.161 NLRB No. 49.